RENDERED: NOVEMBER2, 2017
                                                                 TO BE PUBLISHED




                   juprtmt filnttrf nf I&tnfueku
                                    2016-SC-000243-DG



 SAINT AUGUSTINE SCHOOL;                                                      APPELLANTS
 DIOCESE OF COVINGTON


                        ON REVIEW FROM COURT OF APPEALS
·v.                          CASE NO. 2014-CA-001518
                      BRACKEN CIRCUIT COURT NO. 13-CI-00024



 JANET CROPPER                                                                   APPELLEE



                OPINION OF THE COURT BY CHIEF JUSTICE MINTON

                              AFFIRMING AND REMANDING

        Janet Cropper was dismissed from her job as the lay         administrat~r      of

 Saint Augustine s'chool, an elementary school affiliated with the Roman
                                                       )




 Catholic Diocese of Covington. She then brought this action against the

·diocese, the school, and the pastor of the Saint Augustin~ Churchl, claiming

 damages for, among other theories of recovery, breach of her employment

 contract. On discretionary review, we hold that the trial court and the Court of

 Appeais panel did not err when they rilled-for different reJsons-that Cropper is

 not barred from asserting her breach-of-contract claim. In affirming the result


 i   The appellants are collectively referred to as Saint Augustine in this opinion.
 reached by the Court.of Appeals panel, we reject the argument from the diocese

 that the ecclesiastical-abstention doctrine bars this breach of contract claim.

 Accordingly, we remand the case to the trial co_urt for proceedings (consistent)

 with this opinion.

                   I. FACTUAL AND PROCEDURAL BACKGROUND.

       The Roman Catholic Diocese of Covington employed Janet Cropper to be

 the lay administrator of Saint Augustine School for the 2011-12 academic year.

 Near the end of the 2011-12 school term, the diocese renewed Cropper's

·· employment contract for the following academic year. But on the eve of the

 opening of the school term, Father Gregory Bach, Saint Augustine's Pastor,

 informed Cropper that her job as lay administrator was eliminated ~d her

 employment with the diocese was terminated, stemming from the school's

 declining enrollment and dwindling operating funds.

       Cropper then sued Saint Augustine for, among other theories of recovery,

 breach of her employment contract. Both Cropper and Saint Augustine filed

 motions for summary judgment. The trial court ruled in favor of Cropper that
                                                        \.
 her claims were not barred by the ecclesiastical-abstention doctrine but .

 ultimately ruled .in favor or' Saint Augustine that, as a matter of law, Cropper

 could not show a breach of her employment contract. Cropper appealed the

 trial court's decision, and the Court of Appeals reversed the trial court's

 determination that Cropper could not prove a breach of contract and remanded

 the case to the   tri~   court for further proceedings. The appeals ..panel rejected

 the application of the ministerial:...exception doctrine without m.entioning the

 application of the ecclesiastical-abstention doctrine.
                                              2
                           .\
                                       II. ANALYSIS.

     A. Standard of Review.
         We review a trial court's granting of a party's summruy judgment motion

de novo.2 "On appeal, '[t]he standard of review ... of a summruy judgment is

whether the circuit judge correctly found that there were no issues as to any

material fact and that the moving party was entitled to a judgment as a matter

oflaw."'3

     . B. Substantive Analysis.
         Saint Augustine argues that the ecclesiastical-abstention· doctrine bars

Cropper from ass~rting a claim for damages for breach of her employment

contract. As a matter of clarification, both the ecclesiastical-abstention and

ministerial-exception doctrines operate as affirmative defenses, not as

jurisdictional bars, that the party asserting the defenses bears the burden of

proving.4

         We note that Saint Augustine not only did not argue that the ministerial-

exception doctrine applies in its defense, but specifically asserted that it is not

arguing for the application of this doctrine to the facts of this case:

"... Appellants are not pursuing their ministerial exception defense .. .Instead,

Appellants are talting their stand solely on [the] broader abstention




2   Caniffv. CSX Transp., Inc., 438 S.W.3d 368, 372 (Ky. 2014).
3Id. (quoting Pearson ex rel. Trent v. Nat'l Feeding Sys., Inc., 90 S.W.3d 46, 49 (Ky.
2002)).
4 Kirby v. Lexington Theologk:al Seminary, 426 S.W.3d 597, 607-08 (Ky. 2014)
("ministerial! exception is an affirmative defense that must be pleaded and proved");
Saint Joseph Catholic Orphan Society v. Edwards, 449 S.W.3d 727, 737 (Ky. 2014)
("ecclesiastical-abstention doctrine is an affirmative defense").
                                            3
doctrine .... "5 So we will not analyze the ministerial exception and its possible

application to this case and confine our analysis to the ecclesiastical-

abstention doctrine.

     1. Ecclesiastical-Abstention Doctrine.
           The ecclesiastical-abstention doctrine prohibits secular courts from

adjudicating pred449 S.W.3d 727 (Ky. 2014); 133
Am. Jur. Trials 379, § 7 (2014).
1   426 S.W.3d 597, 619 (Ky. 2014) (internal citations omitted).
                                             4

                                                                                     /
           requiied of them" fall within the scop~ of the ecclesiastical-
           abstention doctrine.a
             '
 Under the ecclesiastical-abstention doctrine, the question at the heart of

 whether Cropper's contract claim should be allowed is "whether [Cropper's]

 breach of contract claim can be decided without wading into doctrinal waters."9

           Simply stated, deciding Cropper's breach of contract claim does not
                                                                   '

 require application of church law or doctrine. In fact, Saint 1Augustine's

justification for the Cropper's dismissal stems from declining student ·

 enrollment and shrinking revenues. No matter the extent of Cropper's

 involvement in the religious life of Saint Augustine; adjudicating her damages

 claim for breach of her employment contract does not require the secular

 court's "wading into doctrinal waters"; it is simply the termination of the lay
                                 )


 administrator at a parochial school. Even if Cropper had been a prominent

 actor in the religious life of the community, unless Saint Augustine- fired her for
                             .                                         .
 reasons associated with the application of church doctrine or governance, the

·ecclesiastical-abstention doctrine would not apply.

           This case mirrors the factual circumstances of Kirby almost perfectly. In

 Kirby, this court held the ecclesiastical-abstention doctrine not to apply to a

 breach-of-contract claim raised by a tenured ·professor, Kirby, who taught

 Christian social ethics at the Lexington .Theological Seminary. 10 The Seminary

 terminated Kirby's position because of a "tsunami of economic disasters"




 s 449 S.W.3d at 739.
 9.   Id. at 620.
 10   Kirby v. Lexington Theological Seminary, 426 S.W.3d 597, 601 (Ky. 2014).
                                            ·s
causing the Seminary's budget to shrink dramatfoally.11 In this case, Cropper

was the lay adr:p.inistrator-the principal-of Saint Augustine School, which

terminated her position because enrollment was dropping and money was

tight. We follow this Court's rejection of the Lexington Theology Seminary's

ecclesiastical-abstention doctrine defense in Kirby by rejecting Saint

Augustine's ecclesiastical-a1Jstention doctrine defense today.

         Therefore, we hold that the ecclesiastical-abstention doctrine affirmative   I
                                                                                      !



defense does not apply in this case because Cropper's "breach-of-contract

claim requires no inspection or evaluation of church doctrine. Neutral

principles of law can be applied. According, the ecclesiastical abstention

doctrine does not apply .... "12


                                    III.   CONCLUSION. -

         We affirm, the result reached by the Court of Appeals panel and hold that

the ecclesiastical abstention doctrine does not apply to the facts of this case.

Accordihgly, we remand this case to the trial court for further proceeding~.

         All sitting. All concur.




                                                                     .   ;




11   Id. at 603.
12   Id. at 619.
                                           .6
COUNSEL FOR APPELLANTS:

Richard G. Meyer ·
Nicholas Charles Birkenhauer
Dressman Benzinger Lavelle PSC

COUNSEL FOR APPELLEE:

Gail Marie Langendorf
Busald, Funk & Zevely, PSC




                                 7